Fourth Court of Appeals
                                San Antonio, Texas
                                       August 1, 2022

                                    No. 04-19-00738-CR

                                      Aidan VITELA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 6023
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER
Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Lori I. Valenzuela, Justice

       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court